NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
     VINCENT and DEBORAH ESPOSITO,               :
                                                 :       Civil Action No. 19-19030-KM-AME
                                     Plaintiffs, :
                                                 :
                        v.                       :               OPINION & ORDER
                                                 :
     RIDGEWOOD BOARD OF                          :
     EDUCATION, et al.,                          :
                                                 :
                                    Defendants. :
                                                 :

ESPINOSA, Magistrate Judge

        This matter comes before the Court on Plaintiffs’ motion “to remove defense counsel.”

[D.E. 23] Plaintiffs seek the disqualification of Defendants’ counsel, Jeffrey Merlino, on the

grounds that he is a fact witness and, therefore, his continuing representation of Defendants in

this matter creates a conflict in violation of Rule 3.7(a) of the Rules of Professional Conduct.

Defendants oppose the motion. The Court has considered the parties’ submissions and,

additionally, the arguments they presented during the June 1, 2021 conference conducted on the

record. For the reasons that follow, the motion to disqualify Defendants’ counsel is denied.

I.      BACKGROUND

        In brief, this action arises out of a dispute between Plaintiffs Vincent and Deborah

Esposito, proceeding pro se, and Defendants Ridgewood Board of Education (“Ridgewood

BOE”), Daniel Fishbein and Lorna Oates-Santos concerning an incident involving Plaintiffs’

twin sons, who attended the Somerville Elementary School in Ridgewood, New Jersey, at the

relevant time. The incident resulted in a ban on Mr. Esposito from all property belonging to the
Ridgewood BOE, which was imposed on January 8, 2019 (hereinafter the “January 2019 Ban”).

Among other claims asserted in the Complaint, Plaintiffs allege that Defendants have violated

their First and Fourteenth Amendment rights by imposing the January 2019 Ban and have caused

them economic loss and other hardships, including incurring costs to educate their sons outside

of the Ridgewood School District and, ultimately, having to relocate from the town altogether. 1

II.    THE PARTIES’ ARGUMENTS

       In this motion, Plaintiffs maintain Defendants’ counsel, Mr. Merlino, possesses crucial

information about the status of the January 2019 Ban, and, more specifically, about whether and

when it was lifted. According to Plaintiffs, during a February 2021 settlement conference with

the Court, Mr. Merlino expressed that the January 2019 Ban was no longer in effect, in light of

the fact that Mr. Esposito, to whom the January 2019 Ban applied, no longer lives in Ridgewood.

Plaintiffs further contend Mr. Merlino also stated at the conference that he had previously shared

this information with Plaintiffs, a fact they disputed. Upon further investigation following the

conference, Plaintiffs learned from Mr. Merlino that, according to him, he had communicated

with Susan Clark, the attorney who represented Plaintiffs before this lawsuit was filed, and

advised her the January 2019 Ban was lifted in June 2019. Plaintiffs contend they first learned of

this upon Mr. Merlino’s statements during and shortly after the settlement conference. Their

motion argues:

                 While it is our understanding that communication during settlement
                 discussions is typically inadmissible in court, I am nevertheless bringing
                 to the Court’s attention that Mr. Merlino, counsel for the defendant, has
                 presented information about his conversation with our prior attorney.
                 Therefore, it appears if the defendants were to offer evidence that the ban

1
 The factual and procedural history of this action are discussed more fully in the Court’s recent
Opinion and Order, issued June 1, 2021, which resolved a discovery motion filed by Plaintiffs.

                                                  2
                was lifted or dispute that the ban was not lifted, that Mr. Merlino and our
                prior attorney would be potential witnesses at trial.

(Pl. Mot. at 3.) Based on the foregoing, Plaintiffs maintain they have become aware Mr. Merlino

is likely to be a fact witness as to the status of the January 2019 Ban. Plaintiffs also suggest Mr.

Merlino’s testimony constitutes the only evidence regarding this subject.

       Defendants, in opposition, argue Mr. Merlino is not a witness to either the imposition or

the lifting of the January 2019 Ban. Rather, they maintain, Mr. Merlino has simply obtained

information from Defendants in the course of representing them, prior to and during this

litigation, and has communicated settlement offers to Plaintiffs and/or their former counsel. In

particular, Defendants assert Mr. Merlino conveyed Defendants’ offer to lift the January 2019

Ban, referring to a March 2019 email he sent to Ms. Clark, in which he stated Dr. Fishbein would

review the ban at the end of the school year in June 2019. Defendants further assert Mr. Merlino

told Ms. Clark in June 2019 that the January 2019 Ban was lifted. Defendants maintain there is

no conflict under Rule 3.7, as neither Mr. Merlino’s communication with Plaintiffs’ prior counsel

to resolve the parties’ dispute nor his knowledge of the January 2019 Ban’s status renders him a

fact witness.

       After briefing on this motion had closed, Plaintiffs filed two additional submissions in

further support of their motion, on May 21 and 24, 2021, respectively. These submissions appear

to have been prompted by the May 21, 2021 filing of Defendants’ opposition, dated February 25,

2021. Defendants’ filing was made at the Court’s request because their opposition papers did not

appear on the docket. Plaintiffs’ additional submissions reiterate their argument that Mr. Merlino




                                                  3
has improperly divulged confidential settlement communications, a position Plaintiff had

previously expressed in their reply brief. 2

III.   DISCUSSION

       Pursuant to Local Civil Rule 103.1(a), the conduct of attorneys admitted to practice

before the District of New Jersey is governed by the Rules of Professional Conduct (“RPC”) of

the American Bar Association, as revised by the New Jersey Supreme Court. While an attorney

may be disqualified for violating an ethical rule, “disqualification is considered a drastic measure

which courts should hesitate to impose except when absolutely necessary.” Alexander v.

Primerica Holdings, Inc., 822 F. Supp. 1099, 1114 (D.N.J. 1993) (quotations omitted); see also

Alvarez v. Am. Lafrance, LLC, No. 15-8446 (KSH), 2017 WL 2709562, at *2 (D.N.J. June 23,

2017) (noting that “disqualification is a harsh remedy which must be used sparingly.”) (citation

omitted). When presented with a motion to disqualify an attorney, a court must balance the need

to maintain high professional standards against the deference owed to a party’s choice of

counsel. Dantinne v. Brown, No. 17-0486 (JHR/JS), 2017 WL 2766167, at *2 (D.N.J. June 23,

2017) (citing City of Atlantic City v. Trupos, 201 N.J. 447, 462 (2010)); see also United States v.

Boston Scientific Neuromodulation Corp., No. 11-1210 (SDW), 2013 WL 2404816, at *4

(D.N.J. 2013) (“Permitting a litigant to retain his or her choice of counsel is a countervailing


2
 The Court notes Plaintiffs’ reply brief specifically references and responds to Defendants’
February 25, 2021 opposition, arguing “Mr. Merlino has opened the door to sharing our
settlement discussions by submitting his Exhibit A ‘a true copy of the settlement
communication’ in his opposition brief to Your Honor.” (Pl. Reply at 2) (quoting Defendants’
opposition). There is no doubt the opposition was timely served on Plaintiffs and Plaintiffs had a
fair opportunity to respond. The Court further notes Plaintiffs’ additional submissions were filed
in contravention of Local Civil Rule 7.1, which governs motion practice. Following the filing of
a motion and its supporting papers, the rule permits only opposition and reply papers; sur-replies
are expressly prohibited without permission of the Court. See L. Civ. R. 7.1(d)(5) and (6).

                                                 4
policy to be considered against disqualification.”). A motion for disqualification must be

supported by facts, which a court must closely scrutinize “to prevent unjust results.” Carlyle

Towers Condominium Ass’n v. Crossland Sav., FSB, 944 F. Supp. 341, 345 (D.N.J. 1996); see

also Carreno v. City of Newark, 834 F. Supp. 2d 217, 224 (D.N.J. 2011) (holding same). Indeed,

“surmise alone cannot support an order of disqualification.” Carreno, 834 F. Supp. 2d at 224

(quoting Trupos, 201 N.J. at 469). In light of the foregoing considerations, courts in the District

of New Jersey have consistently held the movant “must carry a ‘heavy burden’ and must meet a

‘high standard of proof’ before a lawyer is disqualified.” Carlyle Towers, 944 F. Supp. at 345

(quoting Alexander, 822 F. Supp. at 1114).

       In this case, Plaintiffs ask the Court to disqualify Defendants’ counsel on the grounds that

he is a witness whose testimony will be required to establish that the January 2019 Ban was

lifted at some point, perhaps even before this lawsuit was filed. This, Plaintiffs argue, presents a

conflict in violation of RPC 3.7, which provides, in relevant part:

               (a) A lawyer shall not act as advocate at a trial in which the lawyer is

               likely to be a necessary witness unless:

                       (1) the testimony relates to an uncontested issue;

                       (2) the testimony relates to the nature and value of legal services

                       rendered in the case; or

                       (3) disqualification of the lawyer would work substantial hardship

                       on the client.

RPC 3.7(a). To demonstrate an attorney is likely to be a “necessary witness” within the meaning

of Rule 3.7, a movant must present evidence the attorney possesses crucial information that


                                                  5
“cannot be obtained through any other means, including through alternative witnesses.”

Dantinne, 2017 WL 2766167, at *4 (citing Boston Scientific, 2013 WL 2404816, at *7). “If it is

unclear from the record as to whether the attorney’s testimony is necessary, the motion should be

denied.” Id.

        Here, Plaintiffs have failed to carry their heavy burden of demonstrating Mr. Merlino’s

disqualification is warranted. The sole basis for Plaintiffs’ contention that Mr. Merlino is likely

to be a witness as to whether and when the January 2019 Ban was lifted is that, either during the

February 2021 settlement conference or shortly thereafter, Mr. Merlino advised Plaintiffs of his

previous communication with Plaintiffs’ former counsel regarding this subject. Their motion sets

forth as follows:

                The issue before the Court is whether the ban is still in effect. Mr. Merlino
                has for the first time communicated to me on 2/23/21 that the ban was
                lifted in June 2019, and that he communicated that fact to our previous
                attorney Susan Schroeder Clark, Esq. Mr. Merlino’s communication
                appears to have made him a factual witness in this case. The defendants
                have never presented any written evidence that the ban was lifted. This
                evidence appears to be purely testimonial in nature by Mr. Merlino.

(Pl. Mot. at 5-6.)

        Missing from Plaintiff’s motion is any evidence that Mr. Merlino is a witness to the

lifting of the January 2019 Ban, much less a necessary one. Plaintiffs argue that determining

whether the January 2019 Ban has or has not been in effect throughout this entire litigation is

crucial information relating to their claims because it may contravene Defendants’ position in

defending this lawsuit. However, Plaintiffs have not demonstrated Mr. Merlino has any firsthand,

personal knowledge on that subject. To the extent Mr. Merlino became aware the January 2019

Ban was extinguished, the record indicates that he learned the information from the parties he is


                                                  6
representing. Moreover, Plaintiffs’ position that Defendants’ counsel must be disqualified under

RPC 3.7(a) is based on their unfounded assertion that Mr. Merlino’s testimony is the only

evidence concerning the status of the January 2019 Ban. Even assuming Mr. Merlino were a fact

witness, that is, he somehow became aware of the lifting of the January 2019 Ban from personal

involvement or observation and not from information shared with him by his clients, Plaintiffs

have failed to demonstrate he would be a necessary witness. Rather, evidence on this subject can

be presented at trial through the testimony of other witnesses, such as the relevant individual

defendants or Ridgewood BOE decisionmakers who took action with respect to the imposition,

enforcement, and/or lifting of the January 2019 Ban.

       The Court appreciates that, based on conversations with Mr. Merlino during and shortly

after the settlement conference, Plaintiffs may reasonably be interested in gathering information

about the status of the January 2019 Ban, including details about whether it remains in place and,

if no longer effective, when and under what circumstances it was lifted. These questions can be

explored in a straightforward interrogatory directed to Defendants. Plaintiffs’ interest in

discovery on this topic does not support their contention that Mr. Merlino is a fact witness

simply because he may have told Plaintiffs’ former counsel the January 2019 Ban was lifted. 3

       Even if the possibility of disqualification were more colorable in this case, such a remedy

is premature. Courts in this district have consistently held that, based on the express language in


3
 To the extent Plaintiffs argue Mr. Merlino is a necessary witness as to his communications with
Ms. Clark, the argument is unavailing. That Mr. Merlino may have communicated with
Plaintiffs’ former counsel and conveyed information to her that he learned from his clients in an
effort to resolve the dispute, is not unusual in any way. More important, the conveyance of such
information between opposing counsel, especially when obtained second-hand by a lawyer from
his client, is not competent evidence upon which a party may rely to prove or defend against
legal claims. Rather, here, the relevant witness is the actor, not the advocate.

                                                 7
Rule 3.7(a) prohibiting a hybrid attorney-witness at the time of trial, an attorney with a potential

conflict under the rule is not disqualified from representing a party during the pre-trial stage.

Main Events Prods., LLC v. Lacy, 220 F. Supp. 2d 353, 355 (D.N.J. 2002); see also Dantinne,

2017 WL 2766167, at *4 (citing various cases). “An attorney is not disqualified immediately

even if he will likely become a necessary witness at trial.” Boston Scientific, 2013 WL 2404816,

at *7. This case is still in its pre-trial stage, and, therefore, a conflict under Rule 3.7(a), even

assuming one were later demonstrated to exist, would not require immediate disqualification of

counsel.

        Additionally, the Court wishes to address Plaintiffs’ argument that Mr. Merlino has

impermissibly divulged confidential settlement discussions in filing his opposition to this motion

and should, therefore, be disqualified from continuing to represent Defendants. The argument is

inapposite to the motion before the Court, and unavailing. Plaintiffs appear to confuse

evidentiary principles with privilege doctrines. Federal Rule of Evidence 408 indeed prohibits

the use of settlement discussions to prove liability at trial, but Plaintiffs cite no authority that the

Third Circuit recognizes a “settlement privilege.” See Ford Motor Co. v. Edgewood Props., 257

F.R.D. 418, 423 (D.N.J. 2009) (indicating that “the Third Circuit does not recognize a settlement

privilege.”). Moreover, Plaintiffs have no cause to complain about Mr. Merlino’s reliance on his

communication with their former counsel in Defendants’ opposition to the disqualification

motion, as it was Plaintiffs themselves who put that communication at issue. Indeed, the

communication has, since the initiation of this motion, undergirded their contention that

Defendants’ attorney is a potential witness.




                                                    8
       In sum, Plaintiffs have fallen short of satisfying their burden of establishing Mr.

Merlino’s disqualification is warranted.

IV.    CONCLUSION AND ORDER

       For the foregoing reasons,

       IT IS on this 12th day of July 2021,

       ORDERED that Plaintiffs’ motion to disqualify Defendants’ counsel [D.E. 23] is

DENIED.

                                                      /s/ André M. Espinosa
                                                     ANDRÉ M. ESPINOSA
                                                     United States Magistrate Judge




                                                 9
